Citation Nr: 0941233	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  09-25 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury, to include peripheral neuropathy and osteoarthritis 
of the hands, for accrued benefits purposes.

2.  Entitlement to service connection for skin cancer for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.  He died in May 2005.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of the Veteran's death in May 2005, he had 
claims for service connection for residuals of cold injury 
and skin cancer still pending.

3.  The evidence of record at the time of the Veteran's death 
does not show that he had any diagnosed disability, to 
include degenerative arthritis or peripheral neuropathy, 
which was causally or etiologically related to service or any 
incident therein.

4.  The evidence of record at the time of the Veteran's death 
does not show that he had any diagnosed skin cancer that was 
causally or etiologically related to service or any incident 
therein.


CONCLUSIONS OF LAW

1.  The legal criteria for entitlement to accrued benefits 
for residuals of cold injury, to include degenerative 
arthritis and peripheral neuropathy, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5121 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.1000 
(2009).

2.  The legal criteria for entitlement to accrued benefits 
for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5103, 5103A, 5121 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.309, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  

Reviewing the appellant's claims of entitlement to service 
connection for residuals of cold injury and for skin cancer, 
the Board observes that the RO issued VCAA notice to the 
appellant in an April 2007 letter which informed her of the 
evidence generally needed to support claims for service 
connection for accrued benefits purposes; what actions she 
needed to undertake; and how the VA would assist her in 
developing her claims.  Although the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection for accrued benefits purposes, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Finally, 
the Board notes that in accrued benefits claims, the 
appellant is limited to the record as it existed on the date 
of the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(d)(4).  As evidence not already in VA's actual or 
constructive possession cannot be considered in adjudicating 
her claims for accrued benefits, the Board finds that any 
notice deficiencies are harmless error.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Board notes that 
the Veteran's service treatment records are not on file and 
the National Personnel Records Center (NPRC) has verified 
that there are no service treatment records available for 
this Veteran.  .  In cases where a veteran's service 
treatment records are unavailable, through no fault of the 
veteran, there is a "heightened duty" to assist the veteran 
in the development of the case.  See generally McCormick v. 
Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  A VA examination report and 
private medical treatment records are of record and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  Further, as noted above, accrued 
benefits claims are limited to the record as it existed on 
the date of the Veteran's death.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000(d)(4).  It appears that the Veteran received 
his medical treatment at private facilities and was not 
treated at a VA facility .  As evidence not already in VA's 
possession cannot be considered in adjudicating the 
appellant's claims for accrued benefits, no additional 
development action is required with respect to these claims.  
There remains no issue as to the substantial completeness of 
the appellant's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

VA law provides that where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and servicemembers' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
or her death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid will, upon the death of such person, be paid as 
defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.1000(a) (2009).

Accrued benefits include those that the Veteran was entitled 
to at the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a); see also Ralston v. West, 
13 Vet. App. 108 (1999).  Thus, the appellant cannot furnish 
additional evidence that could be used to substantiate her 
claims, and VA cannot develop additional evidence that would 
substantiate the claim of entitlement to accrued benefits.  
"Evidence in the file at date of death" means evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  Hayes, 
4 Vet. App. 353 (1993); 38 C.F.R. § 3.1000(d)(4).

Initially, the Board observes that the Veteran filed claims 
for entitlement to service connection for residuals of cold 
injury and skin cancer in January 2005, which had not been 
adjudicated at the time of his death in May 2005.  Therefore, 
the issues concerning entitlement to service connection for 
residuals of cold injury and skin cancer had not been finally 
adjudicated and were still pending at the time of his death.  
Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007).  
Accordingly, the appellant has valid claims for accrued 
benefits.

The appellant contends that the Veteran sustained cold 
injuries to his face, hands and lower extremities during his 
service in the Battle of the Bulge.  She contends that his 
residuals of cold injury include peripheral neuropathy and 
osteoarthritis in his hands.  She also contends that his skin 
cancer resulted from his in-service exposure to extreme cold 
during this battle.  The Board acknowledges the Veteran's DD 
Form 214 shows that he served in the Ardennes.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

After considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for residuals of 
cold injury, to include peripheral neuropathy and 
osteoarthritis of the hands, for purposes of accrued 
benefits.  The evidence of record at the time of the 
Veteran's death fails to show that he had arthritis prior to 
1979, more than 30 years after his discharge from service or 
that he was diagnosed with peripheral neuropathy prior to 
2003, some 57 years after his discharge.  Moreover, although 
private treatment records show treatment for diagnosed 
osteoarthritis and peripheral neuropathy, there is no 
objective medical evidence of record etiologically linking 
his diagnosed osteoarthritis or peripheral neuropathy to his 
service or any cold injury he may have suffered during his 
service in the Ardennes.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the Veteran's claimed residuals of cold injury, to 
include peripheral neuropathy and osteoarthritis of the 
hands, and his time in service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  

The appellant, and previously the Veteran, as lay persons, 
not trained or educated in medicine, are not competent to 
offer opinions as to whether the Veteran had any current 
residuals of any in-service cold injuries.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, for the reasons noted 
above, the Board concludes that the preponderance of the 
evidence is against the claim in this case, and service 
connection for residuals of cold injury, to include 
peripheral neuropathy and osteoarthritis of the hands, must 
be denied.  38 U.S.C.A. § 5107(b).  

Likewise, based upon the evidence in the file at the date of 
the Veteran's death, the Board finds that the preponderance 
of the evidence of record is against the appellant's claim of 
entitlement to service connection for skin cancer, for 
purposes of accrued benefits.  Again, although the Veteran's 
service treatment records are not of record, private 
treatment records do not show treatment for diagnosed skin 
cancer until June 2001, some 55 years after his discharge 
from service.  The Board again finds this gap in time 
significant, and it weighs against the existence of a link 
between the Veteran's diagnosed skin cancer, and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Moreover, there is no medical opinion of 
record etiologically linking the Veteran's diagnosed skin 
cancer to his service or any incident therein.  VA 
regulations require that the determination as to these 
accrued benefit claims must be based upon the evidence in the 
file at the date of death and the Court has held that the 
Board is prohibited from making medical etiology 
determinations based on its own medical judgment.  See 38 
C.F.R. § 3.1000; Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Also, as noted previously, the appellant, as a lay person, 
not trained or educated in medicine, is not competent to 
offer opinions as to whether the Veteran had any currently 
diagnosed skin cancer as a result of his service or any 
incident therein.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for skin cancer, for 
accrued benefits purposes, must be denied.  38 U.S.C.A. 
§ 5107(b).
 
Based on the foregoing, the Board concludes that the 
appellant is not entitled to any accrued benefits because the 
Veteran was not entitled to service connection for residuals 
of cold injury, to include peripheral neuropathy and 
osteoarthritis of the hands, or for skin cancer at the time 
of his death.  Accordingly, the appellant's claims for 
entitlement to residuals of cold injury and for skin cancer, 
for accrued benefits purposes, must be denied.


ORDER

Service connection for residuals of cold injury, to include 
peripheral neuropathy and osteoarthritis of the hands, for 
accrued benefits purposes, is denied.

Service connection for skin cancer, for accrued benefits 
purposes, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


